Exhibit 10.2

PERFORMANCE UNIT AWARD AGREEMENT

ECLIPSE RESOURCES CORPORATION

2014 LONG-TERM INCENTIVE PLAN

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) evidences an award made
as of the [—] day of [—],[—] (the “Date of Grant”), by ECLIPSE RESOURCES
CORPORATION, a Delaware corporation (“Company”), to [—] (“Employee”).

1. Award. Company hereby grants to Employee an award (the “Award”) to receive an
aggregate of [—] performance units (each, a “Performance Unit”) in respect of
the period beginning [—] and ending [—] (the “Performance Period”). This Award
is subject to Employee’s acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Agreement and the Eclipse
Resources Corporation 2014 Long-Term Incentive Plan (as it may be amended from
time to time, the “Plan”). A copy of the Plan is available upon request. Except
as provided below, to the extent that any provision of this Agreement conflicts
with the terms of the Plan, Employee acknowledges and agrees that the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. The Performance Units contemplated herein are described in the Plan as
Restricted Stock Units subject to restrictions that lapse based on the
achievement of performance goals pursuant to Section 2.08 of the Plan.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” means “Cause” as defined in the employment agreement between
Employee and Company, or if “Cause” is not defined in such employment agreement
or in the absence of such employment agreement, “Cause” means the occurrence of
any of the following events, as reasonably determined by the Board:
(i) Employee’s willful or continued failure to perform his or her material
duties for the Company; (ii) Employee’s conviction of a felony, or his or her
guilty plea to or entry of a nolo contendere plea to a felony charge; (iii) the
willful or grossly negligent engagement by Employee in conduct that is
materially injurious to the Company, financially or otherwise; or
(iv) Employee’s breach of any material term of the Company’s material written
policies and material procedures, as in effect from time to time.

(b) “Change of Control Period” means the 24-month period beginning on the date
on which occurs a Change of Control.

(c) “Disability” means “Disability” as defined in the employment agreement
between Employee and Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period



--------------------------------------------------------------------------------

of not less than twelve (12) months. Employee agrees to submit to such medical
examinations as may be necessary to determine whether a Disability exists,
pursuant to such reasonable requests as may be made by the Company from time to
time. Any determination as to the existence of a Disability will be made by a
physician selected by the Company.

(d) “Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

(e) “Involuntary Termination” means the Employee’s involuntary termination of
employment with the Company and each of its Subsidiaries without Cause, or
Employee’s voluntary termination of employment with the Company and each of its
Subsidiaries for Good Reason.

3. Overview of Performance Units.

(a) Performance Units Generally. Each Performance Unit represents a contractual
right to receive one share of the Company’s Stock (“Stock”), subject to the
terms and conditions of this Agreement; provided that, based on the relative
achievement against each Performance Objective (as defined below), the number of
shares of Stock that may be deliverable hereunder in respect of the Performance
Units may range from [—]% to [—]% of the number of Performance Units stated in
Section 1 of this Agreement (the number of Performance Units stated in Section 1
of this Agreement, the “Initial Performance Units”). Employee’s right to receive
Stock in respect of Performance Units is generally contingent, in whole or in
part, upon (i) the achievement of the performance objective outlined in
Section 4 below (the “Performance Objective”) and (ii) except as provided in
Section 6, Employee’s continued employment with the Company or one of its
Subsidiaries through the end of the Performance Period.

(b) Dividend Equivalents. With respect to each outstanding Performance Unit, the
Company shall credit a book entry account with an amount equal to the amount of
any cash dividend paid on one share of Stock. The amount credited to such book
entry account shall be payable to Employee at the same time or times, and
subject to the same terms and conditions as are applicable to, Employee’s
Performance Units; provided that, if more than the Initial Performance Units
shall become payable in accordance with this Agreement, the maximum amount
payable in respect of such dividend equivalents shall be the amount credited to
Employee’s book entry account. Dividends and distributions payable on Stock
other than in cash will be addressed in accordance with Section 9 hereof.

4. Total Shareholder Return Objective. The Performance Objective with respect to
the Initial Performance Units is based on Total Shareholder Return. Total
Shareholder Return shall mean, as to the Company and each of the Peer Companies
(as defined below), the

 

2



--------------------------------------------------------------------------------

annualized rate of return shareholders receive through stock price changes and
the assumed reinvestment of dividends paid over the Performance Period.
Dividends per share paid other than in the form of cash shall have a value equal
to the amount of such dividends reported by the issuer to its shareholders for
purposes of Federal income taxation. For purposes of determining the Total
Shareholder Return for the Company and each of the Peer Companies, the change in
the price of the Company’s Stock and of the stock of each Peer Company, as the
case may be, shall be based upon the average of the closing stock prices of the
Company and such Peer Company on each trading day in the 20-day period preceding
each of the start (the “Initial Value”) and the end (the “Closing Value”) of the
Performance Period. The Initial Value of the Stock to be used to determine Total
Shareholder Return over the Performance Period is $[—] per share. Achievement
with respect to this Performance Objective shall be determined based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies, and shall be determined in accordance with the applicable table as
set forth in Appendix A hereto. The applicable table shall be determined based
on the number of Peer Companies for the Performance Period. A company shall be a
“Peer Company” if it (i) is one of the companies listed on Appendix A hereto and
(ii) has a class of common equity securities listed to trade under Section 12(g)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), during each
day of the Performance Period. The number of Performance Units, if any,
determined to be earned pursuant to the applicable table under Appendix A, as
modified pursuant to Section 6, if applicable, shall be referred to “Earned
Performance Units”. Notwithstanding anything in this Section 4 to the contrary,
if Company’s Total Shareholder Return for the Performance Period is negative
then the maximum number of Earned Performance Units shall be the number of
Initial Performance Units.

5. Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 6, payment in respect of Earned
Performance Units shall be made not later than March 1 of the year following the
year in which the Performance Period ends. Unless otherwise determined by the
Board, all payments in respect of Earned Performance Units shall be made in
shares of Stock. Any shares of Stock issued to Employee pursuant to this
Agreement in settlement of Earned Performance Units shall be in book entry form
registered in Employee’s name. Any fractional Earned Performance Units shall be
rounded down to the nearest whole share of Stock.

6. Termination of Employment; Change of Control.

(a) Death or Disability. If Employee’s employment with the Company and each of
its Subsidiaries terminates during the Performance Period due to Employee’s
death or Disability, Employee shall be deemed to have Earned Performance Units
equal to the Initial Performance Units.

(b) Normal Retirement. If Employee’s employment with the Company and each of its
Subsidiaries terminates during the Performance Period due to Employee’s
retirement at or after having attained age 65, Employee shall be deemed to have
Earned Performance Units, as of the end of the Performance Period, equal in
number to the number of Earned Performance Units that Employee would have earned
in accordance with Section 4 had Employee remained

 

3



--------------------------------------------------------------------------------

employed through the end of the Performance Period. Any portion of Employee’s
Performance Units that is eligible to be earned pursuant to first sentence of
this Section 6(b), but is not earned as of the end of the Performance Period,
shall terminate and be canceled upon the expiration of such Performance Period.

(c) Involuntary Termination Outside of Change of Control Period. If Employee
incurs an Involuntary Termination during the Performance Period but outside of a
Change of Control Period, Employee shall be deemed to have Earned Performance
Units, as of the date of such Involuntary Termination, equal in number to the
product of (i) the Initial Performance Units, and (ii) a fraction, (A) the
numerator of which is the number of full months (counting the month in which
Employee’s termination of employment occurs as a full month) during the
Performance Period during which Employee was employed and (B) the denominator of
which is 36.

(d) Involuntary Termination During Change of Control Period. If Employee incurs
an Involuntary Termination during the Performance Period and within a Change of
Control Period, Employee shall be deemed to have Earned Performance Units, as of
the date of such Involuntary Termination, equal in number to the Initial
Performance Units.

(e) Other Termination of Employment. Unless otherwise determined by the Board at
or after grant, if Employee’s employment with the Company and its Subsidiaries
terminates before the end of the Performance Period for any reason other than
those listed in Section 6(a), 6(b), 6(c) or 6(d), all of Employee’s unearned and
unvested Performance Units shall terminate and automatically be canceled upon
such termination of employment.

(f) Change of Control. Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, Company’s successor or the direct or indirect parent of the
surviving entity or Company’s successor (the “Successor Entity”), fails to
assume this Award or substitute this Award with a substantially equivalent
award, Employee shall be deemed to have Earned Performance Units, as of the date
of such Change of Control, equal in number to the number of Earned Performance
Units that Employee would have earned in accordance with Section 4 assuming that
(i) the Performance Period ended on the date of the Change of Control, and
(ii) the determination of whether, and to what extent, the Performance Objective
is achieved, is based on actual performance against the stated performance
criteria through the date of such Change of Control.

7. Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following Employee’s death, any shares of Stock distributable in respect of
Performance Units will be delivered or paid, at the time specified in Section 5
or, if applicable, Section 6, to Employee’s beneficiary in accordance with, and
subject to, the terms and conditions hereof and of the Plan.

8. Beneficiary Designation. Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom shall
be delivered or paid under this Agreement following Employee’s death any shares
that are

 

4



--------------------------------------------------------------------------------

distributable or cash payable hereunder in respect of Employee’s Performance
Units at the time specified in Section 5 or, if applicable, Section 6. Each
designation will revoke all prior designations, shall be in a form prescribed by
the Board, and will be effective only when filed in writing with the Board
during Employee’s lifetime. In the absence of any such effective designation,
shares of Stock issuable in connection with Employee’s death shall be paid to
Employee’s surviving spouse, if any, or otherwise to Employee’s estate.

9. Adjustments in Respect of Performance Units. In the event of any Stock
dividend or Stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the Company
or any Peer Company, appropriate adjustments shall be made by the Board to the
Initial Value of the corresponding stock, and, if any such event occurs with
respect to the Company, in the aggregate number of Performance Units subject to
this Agreement. The Board’s determination with respect to any such adjustment
shall be conclusive.

10. Effect of Settlement. Upon conversion into shares of Stock pursuant to
Section 5, all of Employee’s Performance Units subject to the Award shall be
cancelled and terminated. If and to the extent that Employee is still employed
at the end of the Performance Period, and none of Employee’s Performance Units
shall have become earned in accordance with the terms of this Agreement, all
such Performance Units subject to the Award shall be cancelled and terminated.

11. Recoupment. Notwithstanding any other provision herein, the Award and any
shares Stock that may be issued, delivered or paid in respect of the Award, as
well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time. In
addition, the Company may require Employee to deliver or otherwise repay to
Company the Award and any shares of Stock delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, if the Company reasonably
determines that during Employee’s employment with the Company a Subsidiary, or
at any time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information of Company or
any of its Subsidiaries; or (b) materially breached any agreement to which
Employee is a party with Company or any of its Subsidiaries, including, but not
limited to, any non-competition or non-solicitation agreement.

12. Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

13. Payment of Taxes. Company may from time to time require Employee to pay to
the Company (or the Company’s Subsidiary if Employee is an employee of a
Subsidiary) the amount that Company deems necessary to satisfy Company’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award. With
respect to any required tax withholding, unless another arrangement is

 

5



--------------------------------------------------------------------------------

permitted by Company in its discretion, Company shall withhold from the shares
of Stock to be issued to Employee the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value at the time as of which such determination is made. In
the event Company subsequently determines that the aggregate Fair Market Value
of any shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then Employee shall
pay to the Company, immediately upon the Company’s request, the amount of that
deficiency.

14. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any Subsidiary of the Company, or interfere in any
way with the rights of the Company or any Subsidiary of the Company to terminate
Employee’s employment at any time.

15. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Board shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.

16. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock from loss or depreciation.

17. Company Records. Records of the Company or its Subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Board to be
incorrect.

18. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

19. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. Company or Employee may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

 

6



--------------------------------------------------------------------------------

Company and Employee agree that any notices shall be given to the Company or to
Employee at the following addresses:

 

Company: Eclipse Resources Corporation Attn: General Counsel 2121 Old Gatesburg
Road, Suite 110 State College, Pennsylvania 16803 Employee: At Employee’s
current address as shown in Company’s records.

20. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

21. Successor. This Agreement shall be binding upon Employee, Employee’s legal
representatives, heirs, legatees and distributees, and upon Company, its
successors and assigns.

22. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

23. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

24. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. Company may require Employee or Employee’s
legal representative, heir, legatee or distributee, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.

25. Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits Employee has accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

26. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

27. Agreement Respecting Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Performance Units except pursuant to an effective registration
statement under the Securities Act of 1933 (the “1933 Act”) or pursuant to an
exemption from registration under the 1933 Act (including Rule 144 promulgated
under the 1933 Act).

 

7



--------------------------------------------------------------------------------

28. No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of Stock until such time as Employee receives shares of Stock pursuant to this
Agreement. Employee’s rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which Employee’s rights become
earned in accordance with this Agreement.

29. Electronic Delivery and Acknowledgement. By Employee’s acceptance of this
award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. Company may, in its sole discretion, deliver any
documents related to this award and this Agreement, or other awards that have
been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide other administrative
services related to this award and the Plan. By Employee’s acceptance of the
Award represented by this Agreement, Employee consents to receive such documents
by electronic delivery and to the engagement of any such third party.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION: By:

 

Name:

 

Title:

 

EMPLOYEE:           [—]

{Signature Page to Performance Unit Award Agreement}



--------------------------------------------------------------------------------

Appendix A

Determination of Performance Units Earned

Peer Companies:

[—]

 

Rank

Against

Peers

  

11 Peer

Companies—

Percentage of
Initial
Performance
Units Earned

  

10 Peer

Companies—

Percentage of
Initial
Performance
Units Earned

  

9 Peer

Companies—

Percentage of
Initial
Performance
Units Earned

  

8 Peer

Companies—

Percentage of
Initial
Performance
Units Earned

1

   [—]%    [—]%    [—]%    [—]%

2

   [—]%    [—]%    [—]%    [—]%

3

   [—]%    [—]%    [—]%    [—]%

4

   [—]%    [—]%    [—]%    [—]%

5

   [—]%    [—]%    [—]%    [—]%

6

   [—]%    [—]%    [—]%    [—]%

7

   [—]%    [—]%    [—]%    [—]%

8

   [—]%    [—]%    [—]%    [—]%

9

   [—]%    [—]%    [—]%    [—]%

10

   [—]%    [—]%    [—]%    N/A

11

   [—]%    [—]%    N/A    N/A

12

   [—]%    N/A    N/A    N/A

In addition, if at the end of the Performance Period the number of companies
listed above that qualify as Peer Companies is fewer than eight (8), then the
Board shall, in good faith, determine the percentage of the Performance Units
earned in a manner consistent with (i) the requirements to qualify the
Performance Units as performance-based compensation exempt from the limitations
imposed by Section 162(m) of the Code, to the extent the Board determines that
such qualification is in the Company’s best interest, and (ii) the following
general guidelines for determining the number of earned Performance Units:

 

  (a) If the Company’s Total Shareholder Return for the Performance Period ranks
first as compared to the Total Shareholder Return of qualifying Peer Companies,
the number of earned Performance Units shall equal [—]% of the Initial
Performance Units;

 

  (b) If the Company’s Total Shareholder Return for the Performance Period ranks
in the [—]th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
[—]% of the Initial Performance Units;

{Appendix A to Performance Unit Award Agreement}



--------------------------------------------------------------------------------

  (c) If the Company’s Total Shareholder Return for the Performance Period ranks
in the [—]th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal
[—]% of the Initial Performance Units;

 

  (d) If the Company’s Total Shareholder Return ranks below the [—]th percentile
as compared to the Total Shareholder Return of the qualifying Peer Companies,
none of the Initial Performance Units will become earned; and

 

  (e) If the Company’s Total Shareholder Return ranking falls in between the
levels specified in clauses (a) through (c) above, the Board shall have the
discretion to determine the percentage of the Initial Performance Shares that
become earned within the levels specified above.

{Appendix A to Performance Unit Award Agreement}